Citation Nr: 1811530	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-20 761A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, adjustment disorder, unspecified mood disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Carol J. Ponton


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this claim for further development in November 2015 and again in August 2016.  In a December 5, 2017 decision, the Board denied the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

Here, the Veteran has been denied due process of law, as he was not given his requested 120 days from his receipt of a copy of the entire claims file to provide additional evidence and argument before the Board issued its decision.  See June 2017 Motion for Continuance; October 2017 Correspondence from VA Records Management Center.

Accordingly, the December 5, 2017 Board decision addressing the issue of entitlement to service connection for a psychiatric disability, to include depression, adjustment disorder, unspecified mood disorder, and PTSD is vacated.  The Veteran is hereby advised that he has 120 days from the date of the issuance of this order to submit additional evidence and argument in support of his appeal.



	                        ____________________________________________
	S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




